 1     Leib M. Lerner (CA State Bar No. 227323)
       Anthony L. Greene (CA State Bar No. 302044)
 2     Alina A. Ananian (CA State Bar No. 322905)
       ALSTON & BIRD LLP
 3     333 S. Hope Street, 16th Floor
 4     Los Angeles, CA 90071
       Telephone: (213) 576-1000
 5     Facsimile: (213) 576-1100
       Email: leib.lerner@alston.com
 6     Email: anthony.greene@alston.com
       Email: alina.ananian@alston.com
 7
 8     Attorneys for Debtor XTAL Inc.
 9
10                              UNITED STATES BANKRUPTCY COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                          SAN JOSE DIVISION
13     In re:                                             Bankruptcy Case No.: 18-52770-MEH
14                 XTAL Inc.,                             Chapter 11
15                                                        DECLARATION OF JIANGWEI LI IN
                            Debtor
                                                          SUPPORT OF DEBTOR’S MOTION TO
16                                                        APPROVE SETTLEMENT AGREEMENT
                                                          WITH DFJY PARTIES PURSUANT TO
17                                                        FED. R. BANKR. PROC. 9019
18                                                        Hearing
                                                          Date: April 25, 2019
19                                                        Time: 10:30 a.m.
                                                          Place: Courtroom 3020
20                                                               280 S 1st Street
                                                                 San Jose, CA 95113
21
22
23
24
25
26
27
28
     Case: 18-52770   Doc# 148-1        Filed: 04/04/19 Entered: 04/04/19 23:54:14    Page 1
                                                 of 25 OF JIANGWEI LI
                                          DECLARATION
 1                                        DECLARATION OF JIANGWEI LI

 2            I, Jiangwei Li, declare as follows:

 3            1.      I am a director, and the CEO, Secretary, and CFO of XTAL Inc. (the “Debtor”). I

 4     am also the Debtor’s Chief Technology Officer and Responsible Individual.           I have personal

 5     knowledge of the facts set forth in this declaration, except for those matters stated on information

 6     and belief, which I believe to be true. If called as a witness, I could and would testify competently

 7     thereto. A true and correct copy of the Settlement Agreement is attached as Exhibit 1 hereto.

 8            2.      I make this declaration in support of the Debtor’s Motion to Approve Settlement
 9     Agreement with DFJY Parties Pursuant to Fed. R. Bankr. Proc. 9019 (the “Motion”). Capitalized

10     terms not defined herein shall have the meanings ascribed to them in the Motion.

11            3.      XITU Technology (Shenzhen) Co., Ltd. (“Subsidiary”) is Debtor’s wholly owned

12     subsidiary in China. Debtor is in the process of closing down the Subsidiary, and has terminated all

13     of its employees. Debtor is informed that Subsidiary owes approximately $90,000 to various

14     contractors (“Subsidiary Debt”).

15            4.      Debtor and DFJY Parties are parties to certain agreements, including the Assignment

16     of Priority Right in China of patent number 15/441,003, dated February 20, 2018, between Debtor,

17     on the one hand, and DFJY Shenzhen and DFJY, on the other hand (the “Written Agreements”), as

18     well as various other arrangements and agreements.

19            5.      DFJY has a scheduled claim for $120,576.99 against Debtor in the Bankruptcy Case.

20     DFJY Parties also assert that Debtor owes $559,631.68 to DFJY Parties on account of moneys

21     advanced by DFJY Parties to Subsidiary for the Debtor’s benefit, at a time that the Debtor was

22     unable to transmit funds to Subsidiary under China law. In addition, DFJY Parties asserts that

23     Subsidiary owes DFJY Parties an additional approximate $34,457.67 as a direct expense.

24            6.      Debtor asserts that DFJY owes Debtor approximately $543,310 for pre-petition

25     services provided by Debtor to DFJY.

26            7.      Debtor and DFJY share patent counsel. DFJY is jointly named together with the

27     Debtor as the owner of five PCT patents that correspond to five U.S. patents that DFJY owns

28     outright. DFJY maintains that Debtor was mistakenly added as a joint applicant in the PCT

     Case: 18-52770     Doc# 148-1      Filed: 04/04/19 Entered: 04/04/19 23:54:14          Page 2
                                                 of 25 OF JIANGWEI LI
                                          DECLARATION
 1     applications, and that those patents should have either been applied for solely in DFJY’s name or

 2     transferred to DFJY. A list of the PCT patents is attached as Exhibit A (the “PCT Patents”) to the

 3     Settlement Agreement. After the Petition Date, the Debtor investigated DFJY’s assertions and

 4     agrees that DFJY should be the sole owner of the PCT Patents.

 5            8.        On March 28, 2019, Debtor filed its Plan of Reorganization (“Plan”). The Plan

 6     provides, among other matters, that the Written Agreements are included as Permitted Interests

 7     (defined in Section 8.01 of the Plan).

 8            9.        The Plan also provides in Section 7.15 thereof that the Debtor may, but is not
 9     required, to enter into a settlement with DFJY, to be approved by the Court pursuant to FRBP 9019,

10     that provides for the assignment of the PCT Patents to DFJY provided that Debtor obtains

11     worldwide, non-exclusive, royalty-free, fully-paid-up, perpetual, irrevocable, sublicensable,

12     assignable licenses to the PCT Patents and the associated US versions of said Patents at least for the

13     ASML Field of Business to make, use, offer to sell, sell, export and import any product and perform

14     any process or method the manufacture, use, offer for sale, sale, or importation, or performance and

15     those licenses are transferred to ASML concurrent with assignment of the PCT Patents to DFJY. The

16     Plan further provides that ASML will not object to a settlement between XTAL and DFJY as set

17     forth herein. “ASML Field of Business” is defined in Section 8.01 of the Plan as “metrology,

18     inspection, modelling, or computational lithography (including optical proximity correction)

19     products or services specifically related to substrate patterning for the use in micro-electronics or

20     integrated circuit devices.” ASML is defined in Section 8.01 of the Plan as “ASML” means ASML

21     US LLC, f/k/a ASML US, Inc.,” another creditor of the Debtor.

22            10.       The key terms of the Settlement Agreement are as follows:

23                     From DFJY Parties to Debtor:
                              i. $50,000 for Debtor to transfer the five PCT Patents to DFJY’s sole
24                               ownership (the “PCT Payment”).
25
                               ii. Satisfaction of the Subsidiary Debt paid directly to creditors of the
26                                 Subsidiary (“Subsidiary Payments”).

27                            iii. The license required by Section 7.15 of the Plan.

28
     Case: 18-52770       Doc# 148-1     Filed: 04/04/19 Entered: 04/04/19 23:54:14         Page 3
                                                  of 25 OF JIANGWEI LI
                                           DECLARATION
                               iv. A vote by DFJY deemed in favor of the Plan based upon its Allowed Class
 I                                 4 Claim, subject only to the DFJY Reservation (defined below).
 z
                                v. Waiver     of any distribution on DFJY's Allowed Class 4 Claim under the
 .t
 J                                 Plan.

 4                             vi.    The releases provided in the Seftlement Agreement.

 5
                     o   From Debtor to DFJY Parties:
 6                             i. Transfer of the PCT Patents so that DFJY becomes the sole owner.
 7                              ii. An Allowed Class 4          Claim in the total amount of $260,576.99
                                       [calculated to correspond to the $50,000 PCT Payment + $120,576.99
 8
                                       scheduled claim + -$90,000 Subsidiary Paymentsl.
 9
                               iii.    The releases provided in this Agreement. For avoidance of doubt, the
10                                     releases are intended to waive and release by Debtor, without limitation,
                                       any and all collection or avoidance actions against DFIY Parties, other
11                                     than as provided in this Agreement.

12
                11.      In addition, as set forth more fully in the Settlement Agreement, the license provided
13
        by DFIY to Debtor shall in tum be transferred by the Debtor to ASML in accordance with the
t4
        requirements of the Plan and Debtor's separate settlement agreernent with ASML.
15
                12. I believe Settlement        Agreement is in the Debtor's, creditors' and Debtor's estate's
16
        best interests. It simplifies the claims that Debtor needs to address in its Bankruptcy Case with the
t7
        DFJY Parties, provides a vote in favor of the Plan, increases the pro rata distribution available to
18
        Allowed Class 4 Claims under the Plan, provides $50,000 in cash to Debtor's estate, and arranges
19
        for the satisfaction of Subsidiary debt in China.
za
               I   declare under penalty of perjury under the laws of the United States of America that the
2I
        foregoing is true and correct.
22

23
        DATED: April4,2019
24

z5
                                                Jiangwei   Li
26

2l
28

      Case: 18-52770       Doc# 148-1       Filed: 04/04/19     Entered: 04/04/19 23:54:14     Page 4
                                                     of 25
                              EXHIBIT 1



Case: 18-52770   Doc# 148-1   Filed: 04/04/19   Entered: 04/04/19 23:54:14   Page 5
                                       of 25
                                SETTLEMENT AGREEMENT

          This Settlement Agreement (the “Agreement”) is entered into as of April 4, 2019,
   by and between XTAL, Inc. (“Debtor”), on the one hand, and Dongfang Jingyuan Electron
   Limited (“DFJY”), Shenzhen Jingyuan Information Technology Co. LTD. (“DFJY
   Shenzhen”) and Zhongke Jingyuan Electron Limited (“ZKEL” and, together with DFJY
   and DFJY Shenzhen, the “DFJY Parties”), on the other hand, subject to approval by the
   Bankruptcy Court. This Agreement is entered into based upon the following:

                                          RECITALS

          A.      The Debtor is a Delaware corporation in a voluntary chapter 11 proceeding
   (the “Bankruptcy Case”) commenced on December 17, 2018 (Case No.: 18-52770 - MEH)
   (the “Petition Date”) before the United States Bankruptcy Court for the Northern District of
   California, San Jose Division (the “Bankruptcy Court”).

          B.      XITU Technology (Shenzhen) Co., Ltd. (“Subsidiary”) is Debtor’s wholly
   owned subsidiary in China. Debtor is in the process of closing down the Subsidiary, and has
   terminated all of its employees. Debtor is informed that Subsidiary owes approximately
   $90,000 to various contractors (“Subsidiary Debt”).

          C.      Debtor and DFJY Parties are parties to certain agreements, including the
   Assignment of Priority Right in China of patent number 15/441,003, dated February 20,
   2018, between Debtor, on the one hand, and DFJY Shenzhen and DFJY, on the other hand
   (the “Written Agreements”), as well as various other arrangements and agreements.

          D.     DFJY has a scheduled claim for $120,576.99 against Debtor in the
   Bankruptcy Case. DFJY Parties also assert that Debtor owes $559,631.68 to DFJY Parties
   on account of moneys advanced by DFJY Parties to Subsidiary for the Debtor’s benefit, at a
   time that the Debtor was unable to transmit funds to Subsidiary under China law. In
   addition, DFJY Parties asserts that Subsidiary owes DFJY Parties an additional approximate
   $34,457.67 as a direct expense.

           E.      Debtor asserts that DFJY owes Debtor approximately $543,310 for pre-
   petition services provided by Debtor to DFJY.

          F.      Debtor and DFJY share patent counsel. DFJY is jointly named together with
   the Debtor as the owner of five PCT patents that correspond to five U.S. patents that DFJY
   owns outright. DFJY maintains that Debtor was mistakenly added as a joint applicant in the
   PCT applications, and that those patents should have either been applied for solely in
   DFJY’s name or transferred to DFJY. A list of the PCT patents is attached hereto as Exhibit
   A (the “PCT Patents”). After the Petition Date, the Debtor investigated DFJY’s assertions
   and agrees that DFJY should be the sole owner of the PCT Patents.

          G.     On March 28, 2019, Debtor filed its Plan of Reorganization (“Plan”).

          H.      The Plan provides, among other matters, that the Written Agreements are
   included as Permitted Interests (defined in Section 8.01 of the Plan).



Case: 18-52770     Doc# 148-1                -1-
                                  Filed: 04/04/19    Entered: 04/04/19 23:54:14         Page 6
                                           of 25
           I.      The Plan also provides in Section 7.15 thereof that the Debtor may, but is not
   required, to enter into a settlement with DFJY, to be approved by the Court pursuant to
   FRBP 9019, that provides for the assignment of the PCT Patents to DFJY provided that
   Debtor obtains worldwide, non-exclusive, royalty-free, fully-paid-up, perpetual, irrevocable,
   sublicensable, assignable licenses to the PCT Patents and the associated US versions of said
   Patents at least for the ASML Field of Business to make, use, offer to sell, sell, export and
   import any product and perform any process or method the manufacture, use, offer for sale,
   sale, or importation, or performance and those licenses are transferred to ASML concurrent
   with assignment of the PCT Patents to DFJY. The Plan further provides that ASML will not
   object to a settlement between XTAL and DFJY as set forth herein. “ASML Field of
   Business” is defined in Section 8.01 of the Plan as “metrology, inspection, modelling, or
   computational lithography (including optical proximity correction) products or services
   specifically related to substrate patterning for the use in micro-electronics or integrated
   circuit devices.” ASML is defined in Section 8.01 of the Plan as “ASML” means ASML US
   LLC, f/k/a ASML US, Inc.,” another creditor of the Debtor.

           J.   In order to avoid the expense and uncertainty associated with litigating in the
   Bankruptcy Case or otherwise, the Parties have decided to resolve these matters as described
   herein.

           NOW THEREFORE, based upon the foregoing recitals and upon the valuable
   consideration set forth herein, the receipt and sufficiency of which are acknowledged by the
   Parties, and subject to approval by the Bankruptcy Court, the Parties hereby agree as
   follows:

   AGREEMENT

          1.      Bankruptcy Court Approval

          This Agreement is conditioned upon and subject to entry of an order of the
   Bankruptcy Court approving the Agreement pursuant to Rule 9019 of the Federal Rules of
   Bankruptcy Procedure (the “Order”) and shall be effective upon the date the Order is entered
   (the “Effective Date”). If no Order is entered, this Agreement shall be null and void, and of
   no force or effect.

          2.      Consideration

                  a. From DFJY Parties to Debtor:

                          i. $50,000 for Debtor to transfer the five PCT Patents to DFJY’s
                             sole ownership (the “PCT Payment”).

                         ii. Satisfaction of the Subsidiary Debt paid directly to creditors of the
                             Subsidiary (“Subsidiary Payments”).

                        iii. The license required by Section 7.15 of the Plan.




Case: 18-52770     Doc# 148-1                 -2-
                                   Filed: 04/04/19     Entered: 04/04/19 23:54:14        Page 7
                                            of 25
                         iv. A vote by DFJY deemed in favor of the Plan based upon its
                             Allowed Class 4 Claim, subject only to the DFJY Reservation
                             (defined below).

                         v. Waiver of any distribution on DFJY’s Allowed Class 4 Claim
                            under the Plan.

                         vi. The releases provided in this Agreement.

                  b. From Debtor to DFJY Parties:

                          i. Transfer of the PCT Patents so that DFJY becomes the sole
                             owner.

                         ii. An Allowed Class 4 Claim in the total amount of $260,576.99
                             [calculated to correspond to the $50,000 PCT Payment +
                             $120,576.99 scheduled claim + ~$90,000 Subsidiary Payments].

                         iii. The releases provided in this Agreement. For avoidance of doubt,
                              the releases are intended to waive and release by Debtor, without
                              limitation, any and all collection or avoidance actions against
                              DFJY Parties, other than as provided in this Agreement.

          3.      Payment Deadline

          As a condition precedent to this Agreement, on or before May 1, 2019, DFJY Parties
   are required to (i) deposit a total of $50,000 in good funds into the trust account of Debtor’s
   counsel Alston & Bird LLP to pay the PCT Payment required by this Agreement and (ii)
   make the Subsidiary Payments.

          4.      Debtor Assignment

          For good and valuable consideration, the receipt and sufficiency of which are hereby
   acknowledged, Debtor hereby irrevocably conveys, transfers, and assigns to DFJY all of
   Debtor’s right, title, and interest in and to the PCT Patents set forth on Exhibit A, in
   accordance with the Patent Assignment attached as Exhibit B hereto. For avoidance of
   doubt, Debtor shall be required to execute and deliver an original Patent Assignment to
   DFJY within 10 business days after the effective date of the Plan (as defined therein), and
   covenants to execute any and all such further documents as to effect the assignment,
   provided further that the Patent Assignment shall not be delivered to DFJY unless the XTAL
   License (defined below) is concurrently delivered by DFJY to Debtor.

          5.      XTAL License

           DFJY shall provide to Debtor obtain a worldwide, non-exclusive, royalty-free, fully-
   paid-up, perpetual, irrevocable, sublicensable, assignable licenses to the PCT Patents and the
   associated US versions of said Patents at least for the ASML Field of Business to make, use,
   offer to sell, sell, export and import any product and perform any process or method the
   manufacture, use, offer for sale, sale, or importation, or performance. The form of license is


Case: 18-52770     Doc# 148-1                 -3-
                                   Filed: 04/04/19     Entered: 04/04/19 23:54:14        Page 8
                                            of 25
   attached as Exhibit C hereto (“XTAL License”). For avoidance of doubt, DFJY shall be
   required to execute and deliver an original XTAL License to Debtor within 10 business days
   after the effective date of the Plan (as defined therein), and covenants to execute any and all
   such further documents as to effect the assignment. DFJY Parties acknowledge and agree
   that Debtor may, and intends to, transfer the XTAL License to ASML concurrent with
   assignment of the PCT Patents to DFJY.

          6.      Releases

           Except for the obligations and rights created by this Agreement, DFJY Parties and
   Debtor each release and forever discharge the other, and their parents, subsidiaries,
   divisions, predecessors, successors and assigns, and their directors, officers, employees,
   shareholders, agents, representatives, attorneys and accountants, from any and all claims,
   causes of actions, liabilities, debts, damages and costs, whatsoever known and unknown,
   foreseen and unforeseen, fixed or contingent, which exist or may exist between them as of
   the Effective Date of this Agreement. Furthermore, DFJY and Debtor expressly waive all
   rights under Section 1542 of the California Civil Code, and under any similar laws, as to
   unknown claims they may hold against each other. Section 1542 of the California Civil
   Code states:

          A general release does not extend to claims which the creditor does not know or
   suspect to exist in his or her favor at the time of executing the release, which if known by
   him or her must have materially affected his or her settlement with the debtor.

         DFJY and Debtor acknowledge that the foregoing releases are a key element of this
   Agreement.

          Notwithstanding the above, (i) the Debtor does not release Finest Sino
   International Limited (“Finest Sino”), or its indirect parent China Oriental Group
   Company Limited (“China Oriental”), from any claims that could be brought under
   Chapter 5 of the Bankruptcy Code; and (ii) DFJY Parties do not waive their right
   (“DFJY Reservation”) to make a limited objection to any sequestration of data, under
   the Plan or otherwise, that DFJY Parties assert belongs to DFJY Parties or each of
   them.

          Further, for avoidance of doubt, nothing in this Agreement shall be read to
   change or alter the rights of DFJY and DFJY Shenzhen pursuant to the Assignment of
   Priority Right in China of patent number 15/441,003, dated February 20, 2018.

          7.      Representations and Warranties

          The parties hereto represent and warrant to each other as follows:

           Each party hereto has received or has had the opportunity to receive independent
   legal advice from attorneys of that party’s choice with respect to the advisability of
   executing this Agreement, and prior to the execution of this Agreement by each party, that
   party’s attorney reviewed or had the opportunity to review this Agreement and discuss the
   Agreement with the party, and the party has made all desired changes.



Case: 18-52770     Doc# 148-1                 -4-
                                   Filed: 04/04/19     Entered: 04/04/19 23:54:14        Page 9
                                            of 25
           Except as expressly stated in this Agreement, no party hereto has made any
   statement or representation to any other party hereto regarding the facts relied upon by said
   party in entering into this Agreement, and each party hereto specifically does not rely upon
   any statement, representation, or promise of any other party hereto in executing this
   Agreement, except as expressly stated in this Agreement.

          Each party and its attorneys have made such investigation of the facts pertaining to
   this Agreement, and all of the matters appertaining thereto, as it deems necessary.

          8.      No Assignment of Claims

           The parties represent and warrant that the claims released herein have not been sold,
   transferred, or assigned to any person or entity, and that each has full authority to release
   such claims.

          9.      Neutral Construction of the Agreement

           This Agreement is a product of negotiation among the parties and represents the
   jointly conceived, bargained-for, and agreed-upon language mutually determined by the
   parties to express their intentions in entering into this Agreement. Any ambiguity or
   uncertainty in this Agreement shall be deemed to be caused by or attributable to the parties
   collectively. In any action to enforce or interpret this Agreement, the Agreement shall be
   construed in a neutral manner, and no term or provision of this Agreement, or the
   Agreement as a whole, shall be construed more or less favorably to any one party to this
   Agreement.

          10.     Agreement Binding upon Successors

          The terms and conditions of this Agreement shall be binding on the parties and their
   successors and assigns.

          11.     Choice of Law

          The validity, construction, and enforcement of this Agreement shall be governed by
   the laws of the State of California without regard to its choice of law principles.

          12.     Jurisdiction and Venue

          If legal action is initiated relative to the rights or obligations of the parties under this
   Agreement, the parties hereto agree and stipulate that such action must be initiated,
   maintained, and continued in the United States Bankruptcy Court, Northern District of
   California. Notwithstanding the above, nothing herein shall constitute a general appearance
   by DFJY Parties, or each of them, in the Bankruptcy Case for any purpose or reason.

          13.     Headings

           The headings set forth herein are inserted for convenience of the parties only, and
   shall not be used to interpret, construe, or in any way affect the meaning of the terms and
   provisions of this Agreement.


Case: 18-52770     Doc# 148-1                  -5-
                                    Filed: 04/04/19      Entered: 04/04/19 23:54:14         Page 10
                                             of 25
          14.     Attorneys’ Fees

           In the event that any party employs attorneys to remedy, prevent, or obtain relief
   from a breach or default of this Agreement, or arising out of a breach or default of this
   Agreement, or in connection with asserting or contesting the validity of this Agreement, any
   of the terms, covenants, provisions, and all conditions hereof or of any of the matters
   referred to herein, and such party is the prevailing party in any action brought with respect
   thereto, such party shall be entitled to be reimbursed for all of its reasonable attorneys’ fees,
   including, without limitation, those attorneys’ fees incurred in each and every action, suit, or
   proceeding, including any and all appeals and petitions therefrom, and all costs and expenses
   incurred in connection therewith. Notwithstanding the above, and for avoidance of doubt,
   each party shall bear their own attorney fees, court costs, transfer costs, filing fees,
   assessments, and related expenses incurred by or on behalf of said party in connection with
   this Agreement, the Bankruptcy Case and the transfer or assignment of any assets or rights
   herein.

          15.     Power of Representatives

         Any party executing this Agreement in a representative capacity is duly authorized
   and empowered to do so.

          16.     Counterpart Signatures

           This Agreement may be signed in counterparts, each of which taken together shall
   constitute an original. Electronic transmission of a signature is valid as an original, except
   where otherwise required by this Agreement relating to any assignment, or as may be
   required by law or any government agency.

          17.     Entire Agreement and Integration

           This Agreement, including the recitals herein, constitutes the entire agreement
   among the Parties pertaining to the subject matter hereof. Except as expressly provided in
   this Agreement, this Agreement is the final written expression and complete and exclusive
   statement of all the agreements, conditions, promises, and covenants among the parties with
   respect to the specific subject matter hereof, and supersedes all prior or contemporaneous
   agreements, negotiations, representations, understandings, and discussions among the
   Parties and/or their respective counsel with respect to the subject matter covered hereby.
   Any amendment or modification of this Agreement, in order to be legally binding, must be
   in writing specifically referring to the Agreement, signed by duly authorized representatives
   of all Parties, and approved by the Court.

          18.     Notices

          Notices shall be sent as follows:

   If to the Debtor:

   Jiangwei Li
   XTAL Inc.


Case: 18-52770     Doc# 148-1                  -6-
                                    Filed: 04/04/19     Entered: 04/04/19 23:54:14        Page 11
                                             of 25
   97 E. Brokaw Rd.
   San Jose, CA 95112
   jiangwei.li@xtalinc.com

   With a copy to:

   Leib Lerner, Esq.
   Alston & Bird LLP
   333 South Hope Street, 16th Floor
   Los Angeles, CA 90071
   leib.lerner@alston.com

   To DFJY Parties:

   Zongqiang Yu
   Building 12, 156, #4, Jinghai Rd.
   Beijing Economics Development District
   Beijing, China. 100176
   zongchang.yu@dfjy-jx.com

   With a copy to:

   Changan Law Firm
   Attn: Mr. Dong
   9/10 F Zhongjian Building
   18 Xibahe Dongli, Chaoyang District
   Beijing, China 100028
   dongshuguang@changanlaw.com

          Any party may change its address and/or fax number for purposes of this paragraph
   upon delivery to the other Parties of a written notice of a change of address.

          19.    Further Assurances

           Each party shall do and perform, or cause to be done and performed, all such further
   acts and things, and shall execute and deliver all such other agreements, certificates,
   instruments, and documents as the other party may reasonably request in order to carry out
   the intent and accomplish the purposes of this Agreement.

                                  [signatures on following page]




Case: 18-52770       Doc# 148-1              -7-
                                  Filed: 04/04/19    Entered: 04/04/19 23:54:14      Page 12
                                           of 25
            IN IVITNESS WHEREOF, the parties hereto execute this Agreement as of the date
   first set forth above.



                                               DONGF,ANG JINGYUAN ELECTRON
   XTAL, Inc.                                  LTD


                                               By:




   SHENZMN JINGYUAN                            ZHONGKE JINGYUAN ELECTRON
   INFORMATION TECHNOLOGY CO.                  LIMITED
   LTD (SHENZHEN)


   By:                                         By:
   NAME: Weijie Shi                            NAME: Zongqiang Yu
   TITLE: CEO                                  TITLE: CEO




Case: 18-52770   Doc# 148-1                -8-
                                Filed: 04/04/19   Entered: 04/04/19 23:54:14    Page 13
                                         of 25
            IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
   first set forth above.



                                              DONGFANG JINGYUAN ELECTRON
   XTAL, Inc.                                 LTD

   By:                                        By:
   NAME: Jiangwei Li                          NAME: Weijie Shi
   TITLE: CEO                                 TITLE: VP


   SHENZHEN JINGYUAN                          ZHONGKE       JINGYUAN      ELECTRON
   INFORMATION TECHNOLOGY CO.                 LIMITED
   LTD (SHENZHEN)


   By:                                        By:
   NAME: Weijie Shi                           NAME: Zongqiang Yu
   TITLE: CEO                                 TITLE: CEO




Case: 18-52770   Doc# 148-1               -8-
                               Filed: 04/04/19   Entered: 04/04/19 23:54:14    Page 14
                                        of 25
                              EXHIBIT A



Case: 18-52770   Doc# 148-1   Filed: 04/04/19   Entered: 04/04/19 23:54:14   Page 15
                                       of 25
                                            Exhibit A



   Patent Utility Application
   PCT Application Number: PCT/US2017/059024
   U.S. Priority Application #: 15/419,624
   Title: Guided Defect Detection of Integrated Circuits
   Filed: 2017-10-30

   Patent Utility Application
   PCT Application Number: PCT/US2017/059027
   U.S. Priority Application #: 15/419,643
   Title: Method and System for Defect Prediction of Integrated Circuits
   Filed: 2017-10-30

   Patent Utility Application
   PCT Application Number: PCT/US2017/059032
   U.S. Priority Application #: 15/419,650
   Title: Care Area Generation for Inspecting Integrated Circuits
   Filed: 2017-10-30

   Patent Utility Application
   PCT Application Number: PCT/US2017/067001
   U.S. Priority Application #: 15/419,657
   Title: Method and System for Identifying Defects of Integrated Circuits
   Filed: 2017-12-18

   Patent Utility Application
   PCT Application Number: PCT/US2017/059031
   U.S. Priority Application #: 15/419,664
   Title: Dynamic Updates for the Inspection of Integrated Circuits
   Filed: 2017-10-30




Case: 18-52770    Doc# 148-1                 -9-
                                  Filed: 04/04/19    Entered: 04/04/19 23:54:14   Page 16
                                           of 25
                              EXHIBIT B



Case: 18-52770   Doc# 148-1   Filed: 04/04/19   Entered: 04/04/19 23:54:14   Page 17
                                       of 25
                                     PATENT ASSIGNMENT
        This Patent Assignment (“Patent Assignment”), dated as of April 4, 2019, is made by debtor
and debtor-in-possession XTAL Inc., a Delaware corporation having its address of record at 97 E.
Brokaw Road, Suite 330, San Jose, California 95112 (“Assignor”), in favor of Dongfang Jingyuan
Electron Limited, (“DFJY”) (“Assignee”).
        WHEREAS, Assignor has conveyed, transferred, and assigned to Assignee, among other
assets, certain intellectual property of Assignor, pursuant to a settlement agreement between the
Parties dated April 4, 2019, (“Settlement Agreement”) and has agreed to cause the execution and
delivery of this Patent Assignment by Assignor, for recording with the United States Patent and
Trademark Office and corresponding entities or agencies in any applicable jurisdictions.
        WHEREAS, “Plan” means a chapter 11 bankruptcy plan approved in XTAL’s bankruptcy
case pending in the U.S. Bankruptcy Court for the Northern District of California, San Jose Division,
Case No. 18-52770.
NOW THEREFORE, Assignor agrees as follows:
       1.      Assignment. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor hereby irrevocably conveys, grants, transfers, and assigns
to Assignee all of Assignor's right, title, and interest of every kind and character throughout the
world in and to the following:
              (a)     the patents and patent applications set forth on Schedule 1 hereto (“Assigned
       Patents”) and to the full extent of its ownership or interest therein, including, without
       limitation, all domestic and foreign patent applications and registrations thereof (and all
       patents that issue therefrom and all divisions, continuations, continuations-in-part,
       reexaminations, substitutions, reissues, extensions and renewals of such applications,
       registrations and patents, and the right to apply for any of the foregoing, and all pending and
       abandoned patent applications to which any of the Assigned Patents claim priority);
             (b)     all inventions, invention disclosures, and discoveries described in the Assigned
       Patents to the extent that such inventions, invention disclosures and discoveries could be
       claimed in any of the Patents;
              (c)     all patents that are related to any of the Assigned Patents through terminal
       disclaimer,
              (d)    any and all royalties, fees, income, payments, and other proceeds now or
       hereafter due or payable on the Assigned Patents or foregoing related rights;
              (e)     all rights to causes of action and remedies related to the Assigned Patents and
       with respect to the foregoing related rights (including, without limitation, the right to sue for
       past, present or future infringement, misappropriation or violation of rights related to the
       foregoing and to retain any damages and profits due or accrued); and
              (f)     any and all other rights and interests arising out of, in connection with or in
       relation to the Assigned Patents or foregoing related rights, including all rights of any kind
       whatsoever of Assignor accruing under any of the foregoing provided by applicable law of
       any jurisdiction, by international treaties and conventions, and otherwise throughout the
       world.
       2.      Recordation and Further Actions. Assignor hereby authorizes the Commissioner for
Patents in the United States Patent and Trademark Office and the officials of corresponding entities

                                                   1
Case: 18-52770       Doc# 148-1      Filed: 04/04/19      Entered: 04/04/19 23:54:14        Page 18
                                              of 25
or agencies in any applicable jurisdictions to record and register this Patent Assignment upon request
by Assignee. Following the date hereof, upon Assignee's reasonable request, and at Assignee's sole
cost and expense, Assignor shall take such steps arid actions, and provide such cooperation and
assistance to Assignee and its successors, assigns, and legal representatives, including the execution
and delivery of any affidavits, declarations, oaths, exhibits, assignments, powers of attorney, or other
documents, as may be necessary to effect, evidence, or perfect the assignment of the Assigned
Patents to Assignee, or any assignee or successor thereto.
        3.     Counterparts. This Patent Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed one and the same agreement.
A signed copy of this Patent Assignment delivered by facsimile, e-mail, or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an original signed copy of
this Patent Assignment.

        4.     Successors and Assigns. This Patent Assignment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and assigns.
        5.    Governing Law. This Patent Assignment and any claim, controversy, dispute, or cause
of action (whether in contract, tort, or otherwise) based upon, arising out of, or relating to this Patent
Assignment and the transactions contemplated hereby shall be governed by, and construed in
accordance with, the laws of the United States and the State of California, without giving effect to
any choice or conflict of law provision or rule thereof.
         6.   Effective Date. This Agreement shall be effective only upon (i) the approval of the
Settlement Agreement by the Bankruptcy Court and (ii) the effective date of the Plan as defined
therein. This Agreement shall be null and void if the Settlement Agreement is not approved by the
Bankruptcy Court or the effective date of the Plan does not occur.

      IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Patent
Assignment.


  DATED: April 4, 2019                       XTAL Inc.

                                             By:
                                                                      Jiangwei Li

                                              CEO of Assignor XTAL Inc.


                                              DongFang JingYuan Electron Limited
 DATED: April 4, 2019
                                              By:
                                                                       Weijie Shi

                                              VP of Assignee Dongfang Jingyuan Electron Limited




                                                    2
Case: 18-52770       Doc# 148-1       Filed: 04/04/19     Entered: 04/04/19 23:54:14         Page 19
                                               of 25
                             SCHEDULE 1 TO PATENT ASSIGNMENT
                                 BETWEEN XTAL AND DFJY

Patent Utility Application
PCT Application Number: PCT/US2017/059024
U.S. Priority Application #: 15/419,624
Title: Guided Defect Detection of Integrated Circuits
Filed: 2017-10-30

Patent Utility Application
PCT Application Number: PCT/US2017/059027
U.S. Priority Application #: 15/419,643
Title: Method and System for Defect Prediction of Integrated Circuits
Filed: 2017-10-30

Patent Utility Application
PCT Application Number: PCT/US2017/059032
U.S. Priority Application #: 15/419,650
Title: Care Area Generation for Inspecting Integrated Circuits
Filed: 2017-10-30

Patent Utility Application
PCT Application Number: PCT/US2017/067001
U.S. Priority Application #: 15/419,657
Title: Method and System for Identifying Defects of Integrated Circuits
Filed: 2017-12-18

Patent Utility Application
PCT Application Number: PCT/US2017/059031
U.S. Priority Application #: 15/419,664
Title: Dynamic Updates for the Inspection of Integrated Circuits
Filed: 2017-10-30




                                                  3
Case: 18-52770       Doc# 148-1     Filed: 04/04/19     Entered: 04/04/19 23:54:14   Page 20
                                             of 25
                              EXHIBIT C


Case: 18-52770   Doc# 148-1   Filed: 04/04/19   Entered: 04/04/19 23:54:14   Page 21
                                       of 25
                            Transferable Patent License Agreement


        This Transferable Patent License Agreement (“License Agreement”), dated as of April 4,
2019, is made by Dongfang Jingyuan Electron Limited, (“DFJY”) (“Licensor”), on the one hand,
and debtor and debtor-in-possession XTAL Inc., a Delaware corporation having its address of
record at 97 E. Brokaw Road, Suite 330, San Jose, California 95112 (“XTAL”) (“Licensee”), on
the other hand.
      WHEREAS, XTAL is transferring certain patent assets to DFJY pursuant to a settlement
agreement between the Parties dated April 4, 2019, (“Settlement Agreement”);
        WHEREAS, as called for the Settlement Agreement, the parties desire to have DFJY
license related patent assets back to XTAL with the license being transferable to ASML US,
LLC;
       NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:


1.     Definitions

1.1.   An “Affiliate” of a Party means any other entity that directly or indirectly, through one or
       more intermediaries, controls, is controlled by, or is under common control with, such
       Party, and “control” (including as used in the terms “controlled by” and “under common
       control with”) means the ownership, beneficially or of record, of fifty percent (50%) or
       more of the voting securities of an entity.

1.2.   Licensed Patents. The “Licensed Patents” means the PCT patents set forth on Schedule A
       hereto and the associated U.S. versions of said patents.

1.3.   ASML Field of Business. “ASML Field of Business” means metrology, inspection,
       modelling, or computational lithography (including optical proximity correction) products
       or services specifically related to substrate patterning for the use in micro-electronics or
       integrated circuit devices.

1.4.   Plan. “Plan” means a chapter 11 bankruptcy plan approved in XTAL’s bankruptcy case
       pending in the U.S. Bankruptcy Court for the Northern District of California, San Jose
       Division, Case No. 18-52770.

2.     License.

2.1.   License Grant. Subject to the terms and conditions of this License Agreement, Licensor
       hereby grants to Licensee a worldwide, non-exclusive, royalty-free, fully-paid-up,
       perpetual, irrevocable, sublicensable (in accordance with Section 2.2), assignable license
       under the Licensed Patents for the ASML Field of Business to make, use, offer to sell, sell,
       export and import any product and perform any process or method the manufacture, use,
       offer for sale, sale, or importation, or performance of which by Licensor or its Affiliates


                                                 1

Case: 18-52770       Doc# 148-1      Filed: 04/04/19     Entered: 04/04/19 23:54:14        Page 22
                                              of 25
       would, but for this Agreement, infringe a valid claim of a Licensed Patent in a jurisdiction
       where such a valid claim exists (“Licensed Products”).

2.2.   Sublicense. Licensee shall have the limited right to grant sublicenses of any of their license
       rights under this Agreement to any customers of Licensee who purchase Licensed Products,
       provided, however, that any Licensee’s customers shall not also have the right to further
       sublicense except with respect to Licensee’s Licensed Products.

2.3.   Assignment. This License Agreement and rights hereunder shall be freely assignable by
       Licensee to third party ASML US, LLC.

3.     General Provisions.

3.1.   Amendments. No amendment to this Agreement will be effective unless it is in writing
       and signed by both Parties.

3.2.   Successors and Assigns. This Agreement is binding upon and inures to the benefit of the
       Parties and each of their respective successors and permitted assigns.

3.3.   Counterparts. This Agreement may be executed in counterparts, each of which is deemed
       an original, but all of which together are deemed to be one and the same agreement.

3.4.   Severability. If any term or provision of this Agreement is invalid, illegal, or unenforceable
       in any jurisdiction, such invalidity, illegality, or unenforceability will not affect any other
       term or provision of this Agreement or invalidate or render unenforceable such term or
       provision in any other jurisdiction.

3.5.   Governing Law. This Agreement, including all exhibits, schedules, attachments, and
       appendices attached to this Agreement and thereto are governed by, and construed in
       accordance with, the laws of the State of California, without regard to the conflict of laws
       provisions thereof to the extent such principles or rules would require or permit the
       application of the laws of any jurisdiction other than those of the State of California.

3.6.   Entire Agreement. This Agreement, including and together with any related exhibits,
       schedules, attachments and appendices, constitutes the sole and entire agreement of the
       parties with respect to the subject matter contained herein, and supersedes all prior and
       contemporaneous understandings, agreements, representations and warranties, both written
       and oral, regarding such subject matter.

3.7.   Effective Date. This Agreement shall be effective only upon (i) the approval of the
       Settlement Agreement by the Bankruptcy Court and (ii) the effective date of the Plan as
       defined therein. This Agreement shall be null and void if the Settlement Agreement is not
       approved by the Bankruptcy Court or the effective date of the Plan does not occur.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by their
respective officers thereunto duly authorized.



                                                 2

Case: 18-52770      Doc# 148-1       Filed: 04/04/19     Entered: 04/04/19 23:54:14         Page 23
                                              of 25
                                     Dongfang Jingyuan Electron Limited
 DATED: April 4, 2019
                                     By:
                                                          Weijie Shi

                                     VP of Licensor Dongfang Jingyuan Electron Limited


 DATED: April 4, 2019                XTAL Inc.

                                     By:
                                                          Jiangwei Li

                                     CEO of Licensee XTAL Inc.




                                           3

Case: 18-52770   Doc# 148-1   Filed: 04/04/19   Entered: 04/04/19 23:54:14   Page 24
                                       of 25
                                          Schedule A

                                       Licensed Patents



Patent Utility Application
PCT Application Number: PCT/US2017/059024
U.S. Priority Application #: 15/419,624
Title: Guided Defect Detection of Integrated Circuits
Filed: 2017-10-30

Patent Utility Application
PCT Application Number: PCT/US2017/059027
U.S. Priority Application #: 15/419,643
Title: Method and System for Defect Prediction of Integrated Circuits
Filed: 2017-10-30

Patent Utility Application
PCT Application Number: PCT/US2017/059032
U.S. Priority Application #: 15/419,650
Title: Care Area Generation for Inspecting Integrated Circuits
Filed: 2017-10-30

Patent Utility Application
PCT Application Number: PCT/US2017/067001
U.S. Priority Application #: 15/419,657
Title: Method and System for Identifying Defects of Integrated Circuits
Filed: 2017-12-18

Patent Utility Application
PCT Application Number: PCT/US2017/059031
U.S. Priority Application #: 15/419,664
Title: Dynamic Updates for the Inspection of Integrated Circuits
Filed: 2017-10-30




                                                4

Case: 18-52770      Doc# 148-1      Filed: 04/04/19     Entered: 04/04/19 23:54:14   Page 25
                                             of 25
